DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ward-Weber (US 5,458,272) in view of Leone’512 (US 2,907,512) in view of Leone’232 (US 2,886,232) in view of Wintermute (US 2014/0299656 A1).
Regarding claims 1 and 12, Ward-Weber teaches a blank (Fig. 3) for a container (Figs. 1-2) comprising: a plurality of panels connected together at fold lines configured for extending at least partially around an interior space, including a front panel 52, a first side panel 50, a rear 
Regarding the top flap, Leone’512 teaches an analogous blank (Fig. 1) and carton (Fig. 6) having an analogous gravity dispenser and teaches that forming the container top using four top flaps, one from each sidewall (Fig. 1) that form the top wall of the container by being glued together (col 2 lines 50-53).  It would have been obvious to one of ordinary skill in the art to modify the structure of Ward-Weber to use the top flap and wall structure of Leone’512 with the motivation of providing a sturdier top wall.

Regarding the locking slot, Wintermute teaches an analogous dispenser formed using wings 160, 162 having a curved edge (Fig. 1) and teaches a locking slot 510 extends radially inwardly from the curved edge of each wing (Fig. 5) to engage the carton when the dispenser is in an open position (0033).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Ward-Weber to use a locking slot extends radially inwardly from the curved edge of each wing with the motivation of preventing the contents from spilling as taught by Wintermute (0033).
Regarding claims 2 and 13, Ward-Weber teaches the bird feeder tray is defined along a top edge and two side edges of the bird feeder tray by lines of perforation, and is foldably connected to the front panel along a bottom edge of the bird feeder tray (col 1 lines 42-65).
Regarding claims 3 and 14, Ward-Weber illustrates the bird feeder tray is positioned within the front panel, such that a space is maintained between the bottom edge of the bird feeder tray and the foldable connection between the front panel and the tray flap (Fig. 2).
Regarding claims 4 and 15, Ward-Weber teaches the bird feeder tray is configured to be manually converted from a shipping configuration to a retail configuration by breaking the lines 
Regarding claims 5 and 16, Ward-Weber teaches the curved edge of each wing is radiused to clear an edge of the opening when the bird feeder tray is pulled away from the front panel (Fig. 2).
Regarding claims 6 and 17, Ward-Weber illustrates each locking slot is configured to engage an edge of the opening in the front panel to prevent the bird feeder tray from opening more than 90 degrees with respect to the front panel (Fig. 2).
Regarding claims 7 and 18, Ward-Weber teaches the tray flap includes one or more adhesive locations to adhere the tray flap to the front panel when the tray flap is folded (col 1 lines 36-38; col 4 lines 57-60).
Regarding claims 9 and 20, Ward-Weber teaches an adhesive flap foldably connected to either the rear panel 56 or the first side panel (Fig. 3).
Regarding claims 10 and 21, Ward-Weber teaches the tray flap is folded and adhered to the front panel and first side panel and the rear panel are folded such that adhesive flap adheres the panels together into a joined knocked down box (col 3 lines 8-14).
Regarding claim 11, a single element claimed being palletized does not constitute any structural difference between a single element in a knockdown configuration where a plurality of similar cartons and a pallet are not claimed. The examiner interprets this limitation as functional language directed at an intended use.  The un-erected dispenser (col 3 lines 8-14) is capable of being palletized. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ward-Weber (US 5,458,272) in view of Leone’512 (US 2,907,512) in view of Leone’232 (US 2,886,232) in view of Wintermute (US 2014/0299656 A1) as applied to claims 1 and 12 above, and further in view of Ridgeway (US 2018/0141700 A1).  
Ward-Weber does not teach the tray flap includes a first slit within the fold line between the first middle portion and the second middle portion of the tray flap and a second slit within the fold line between the second middle portion and lower portion of the tray flap.  Ridgeway teaches about packages formed from blanks, and Ridgeway teaches it is known in the art to form fold lines using a variety of features to enhance the foldability of material along the fold line, including providing slits through a fold line (0063).  It would have been obvious to one of ordinary skill in the art to modify the structure of Ward-Weber to use slits in any of the interior fold lines, including the fold line between the tray flap and the front panel, with the motivation of making the fold line easier to fold, as taught by Ridgeway (0063).


Response to Arguments
Applicant’s arguments, see Remarks, filed 01/11/2022, with respect to the rejection(s) of claims 1-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ward-Weber (US 5,458,272) in view of Leone’512 (US 2,907,512) in view of Leone’232 (US 2,886,232) in view of Wintermute (US 2014/0299656 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734